One of the questions raised by this appeal is whether the time for bringing this action is governed by the statute of limitations set forth in G. L. 1956, §9-1-14 or by that contained in §6A-2-725 of the Uniform Commercial Code.
Mildred W. Tracey, Frank J. McGee, for plaintiffs.
Carroll, Kelly & Murphy, Joseph A. Kelly, for defendants.
The court desiring further argument makes a peremptory-assignment of this case for hearing to October 7, 1969. The parties may file additional briefs and in so doing shall comply with Rule No. 15. They shall limit their briefs and arguments to a consideration of the following question:
Does §6A-2-725 of the Uniform Commercial Code impliedly repeal G. L. 1956, §9-1-14 in cases involving actions for breach of warranty resulting in injuries to the person?
Additionally, the court desires a statement as to who purchased the motor vehicle involved in this case.